     Case 3:20-cv-02034-E-BK Document 9 Filed 09/09/20                        Page 1 of 2 PageID 47



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

DUANE L. BERRY (#62250-019), ET AL.,                   §
                Plaintiff,                             §
                                                       §
v.                                                     § CIVIL NO. 3:20-CV-2034-E-BK
                                                       §
DANIELLE POWERS,                                       §
              Defendant.                               §


      ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. No objections were filed. The Court reviewed the proposed findings, conclusions

and recommendation for plain error.              Finding none, the Court ACCEPTS the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge.

        IT IS THEREFORE ORDERED that this action is summarily DISMISSED WITH

PREJUDICE as frivolous. See 28 U.S.C. § 1915(e)(2)(B).

        The Court prospectively CERTIFIES that any appeal of this action would not be taken in

good faith. See 28 U.S.C. § 1915(a)(3); FED. R. APP. P. 24(a)(3). In support of this certification,

the Court adopts and incorporates by reference the Magistrate Judge’s Findings, Conclusions, and

Recommendation. See Baugh v. Taylor, 117 F.3d 197, 202 & n.21 (5th Cir. 1997). Based on the

Findings and Recommendation, the Court finds that any appeal of this action would present no

legal point of arguable merit and would, therefore, be frivolous. Howard v. King, 707 F.2d 215,

220 (5th Cir. 1983) (per curiam). 1 In the event of an appeal, Plaintiff may challenge this

certification by filing a separate motion to proceed in forma pauperis on appeal with the Clerk of


1
  Federal Rule of Appellate Procedure 4(a) governs the time to appeal an order. A timely notice of appeal must be
filed even if the court certifies an appeal as not taken in good faith.

                                                       1
  Case 3:20-cv-02034-E-BK Document 9 Filed 09/09/20                Page 2 of 2 PageID 48



the Court, U.S. Court of Appeals for the Fifth Circuit. See Baugh, 117 F.3d at 202; FED. R. APP.

P. 24(a)(5).

       SO ORDERED this 9th day of September, 2020.




                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE




                                               2
